 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES CONERLY, et al.,                            No. 2:19-cv-2535 JAM DB PS
12                       Plaintiffs,
13           v.                                         ORDER
14    SHARIF TARPIN, et al.
15                       Defendants.
16

17          Plaintiffs James Conerly, Marilyn Tillman-Conerly, and Carina Conerly are proceeding in

18   this action pro se. This matter was referred to the undersigned in accordance with Local Rule

19   302(c)(21) and 28 U.S.C. § 636(b)(1). Plaintiffs initiated this action on December 17, 2019, by

20   filing a complaint and paying the required filing fee. (ECF No. 1.) On December 20, 2019,

21   plaintiffs filed an ex parte motion to stay. (ECF No. 4.) On January 24, 2020, plaintiffs filed an

22   “EMERGENCY REQUEST FOR THIS COURT TO IMMEDIATELY RENDER A DECISION”

23   on plaintiffs’ ex parte motion to stay. (ECF No. 31.) Plaintiffs’ ex parte motion to stay must be

24   denied for several reasons.

25          First, Local Rule 230 requires that all motions be noticed for hearing on the undersigned’s

26   motion calendar. Local Rule 230(b). Plaintiffs’ ex parte motion was not noticed for hearing.

27   Second, plaintiffs’ motion to stay essentially seeks a preliminary injunction. Local Rule 231

28   provides that “[a]ll motions for preliminary injunction shall be accompanied by (i) briefs on all
                                                       1
 1   relevant legal issues to be presented by the motion, (ii) affidavits in support of the motion,

 2   including affidavits on the question of irreparable injury, and (iii) a proposed order with a

 3   provision for a bond.” Local Rule 231(d)(2). Plaintiffs’ motion fails to comply with any of the

 4   requirements of this rule.

 5           Plaintiffs failure to fully brief the issues presented is especially relevant here because

 6   plaintiffs’ motion seeks “to stay the Interim Order . . . issued by Judge Lauri Damrell, in the

 7   Superior Court of California, Sacramento County,” granting “‘Joint Legal Custody’ of M.T.’”1

 8   (ECF No. 4 at 1.) The Younger abstention doctrine generally forbids federal courts from

 9   interfering with ongoing state judicial proceedings. See Younger v. Harris, 401 U.S. 37, 53-54

10   (1971); Kenneally v. Lungren, 967 F.2d 329, 331 (9th Cir. 1992). Specifically, “[t]he Younger

11   doctrine . . . requires federal courts to abstain from intervening in pending state judicial

12   proceedings when (1) there are ongoing state judicial proceedings; (2) the proceedings implicate

13   important state interests; and (3) the state proceedings provide the plaintiff with an adequate

14   opportunity to raise federal claims.” Witherspoon v. Orange County Dept. of Social Services,

15   646 F.Supp.2d 1176, 1179 (C.D. Cal. 2009). Child custody cases are “precisely the type of case

16   suited to Younger abstention.” H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir. 2000).

17           Accordingly, IT IS HEREBY ORDERED that plaintiffs’ December 20, 2019 motion to

18   stay (ECF No. 4) is denied without prejudice to renewal.

19   Dated: January 30, 2020

20
21

22
     DLB:6
23   DB\orders\orders.pro se\conerly2535.stay.den.ord

24
     1
       Plaintiffs’ complaint identifies “M.T.” as a plaintiff. (ECF No. 1 at 2.) Plaintiffs are advised
25   that the right to represent oneself pro se is personal to the plaintiff and does not extend to other
26   parties. Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008); see also Russell v.
     United States, 308 F.2d 78, 79 (9th Cir. 1962) (“A litigant appearing in propria persona has no
27   authority to represent anyone other than himself.”). Thus, “a parent or guardian cannot bring an
     action on behalf of a minor child without retaining a lawyer.” Johns v. County of San Diego, 114
28   F.3d 874, 877 (9th Cir. 1997).
                                                         2
